Appeal from a decision and award of the Workmen’s Compensation Board in a death case. Decedent underwent a hernia operation which was coneededly made necessary by an occupational injury. The only question is whether his death was due to a blood clot as a result of the operation or whether it was due to coronary thrombosis unrelated to the operation. While the medical evidence was in conflict, there was ample evidence to support the board’s finding that the decedent died of a pulmonary embolism which was due to the operation. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.